Jackson, C. J.
Where the record of a certiorari case showed that the petition was sanctioned by the judge of another circuit than that in which the ease was pending, but did not show that the judge of-the latter circuit was absent therefrom, but, upon a subsequent motion to dismiss the writ on that ground before the resident judge, he certified that he had, in fact, been’absent and overruled the motion, such ruling was not error.
(a.) This case differs from that in 67 Ga , 246.
(b.) The case of a certiorari does not stand alone on the general provisions of §§247, 248 of the code, but on §§4051, 4052, which do not require that the authority, when thus exercised, should show the grounds therefor.
Judgment affirmed.